Citation Nr: 0408659	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  01-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for low back pain.  

3.  Entitlement to service connection for inguinal hernias.  

4.  Entitlement to service connection for a left elbow 
disorder (claimed as a left arm condition).  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956 and from January to August 1962.  

This matter arose as a result of a September 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied claims of 
entitlement to service connection for bilateral hearing loss, 
low back pain, inguinal hernias, and for a left elbow 
disorder (claimed as a left arm condition).  The veteran 
appealed the RO's determination to the Board of Veterans' 
Appeals (Board), which, in a decision dated in February 2000, 
found that the veteran had not presented well-grounded claims 
for service connection for these disabilities.  

Thereafter, the veteran sought to reopen the claims of 
entitlement to service connection for bilateral hearing loss 
and low back pain.  A rating decision dated in May 2001 
denied the application to reopen, and the veteran appealed.  
In a decision dated in August 2001, the Board construed the 
veteran's statements as a request for readjudication of the 
issues under the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  The 
Board found that pursuant to that Act, the Board's decision 
of February 2000 must be treated as though it had not been 
made.  In the absence of a final decision on the merits of 
the claims for service connection for bilateral hearing loss 
and low back pain, there was no final decision to review on 
the basis of new and material evidence.  The Board thus found 
that it had no jurisdiction to adjudicate the merits of 
whether new and material evidence had been submitted and 
dismissed the claims without prejudice.  

The Board in August 2001 listed the four service connection 
claims on the title page of the decision and found that these 
claims were inextricably intertwined with the new and 
material evidence claims addressed at that time.  The Board 
therefore remanded the claims to the RO for additional 
development and readjudication de novo as though the prior 
determination had never been made.  In January 2002, the RO 
considered the claims under the provisions of the VCAA and 
denied them on the merits.  The veteran appealed the 
determination to the Board.  In a decision dated in November 
2002, the Board upheld the RO.  

The veteran filed a timely appeal of the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in July 2003, the Court granted 
the joint motion of the parties and vacated the Board's 
decision and remanded the case to the Board for further 
proceedings consistent with the joint motion.  Copies of the 
Court's Order and the joint motion of the parties have been 
placed in the claims file.  

Thereafter, the Board wrote to the attorney-representative 
and afforded him the opportunity to submit additional 
argument and evidence in support of the veteran's appeal.  In 
February 2004, the attorney-representative responded by 
submitting extensive evidence to the Board.  The submission 
has been associated with the claims file.  

In his February 2003 letter, the attorney-representative 
requested that the docket number assigned to the vacated 
Board decision be assigned to the current appeal.  The 
veteran's claim of entitlement to adjudication of his service 
connection claims pursuant to § 7(b) of the VCAA is an 
original action that requires a timely filed notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal in order for the 
issues to be properly before the Board.  See 38 C.F.R. § 
20.200 (2003).  Although the Act provides that adjudication 
of such claims shall be made as if the denial or dismissal 
had not been made, that does not mean that the adjudication 
under the VCAA entitles the claimant to the same position on 
the docket as the prior appeal.  It only means that the claim 
is adjudicated de novo without regard to the fact that the 
issues were previously denied as being not well grounded.  
The deletion of the well-grounded requirement compels the 
origination agency to develop such claims to the extent 
required by law, but the Act deleting the well-grounded 
requirement does not alter the docket order in which the 
Board considers appeals.  

In his February 2003 letter, the attorney-representative also 
raised the issue of entitlement to service connection for 
tinnitus.  This issue has not been adjudicated or developed 
for review on appeal and is referred to the RO for action 
deemed appropriate.  


REMAND

Although the RO provided the veteran with a VCAA notice in 
September 2001, the joint motion concluded that VA had not 
satisfied the notice and duty-to-assist provisions of the 
VCAA.  The joint motion states that VA did not explain to the 
veteran his rights and responsibilities under the Act, 
especially the provisions of 38 U.S.C.A. § 5103(a) (West 
2002).  The joint motion notes the Court's holdings in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), and 
Charles v. Principi, 16 Vet. App. 370, 374 (2002), regarding 
VA's obligation to notify a claimant of the information 
necessary to substantiate his claim and of what evidence, if 
any, would be provided by the claimant and what evidence, if 
any, VA would attempt to obtain on the claimant's behalf.  
The joint motion found that VA had not adequately informed 
the veteran "of the information and evidence necessary to 
substantiate the claims and that such notice must indicate 
which portion of any such information or evidence is to be 
provided by Appellant and which portion must be provided by 
VA."  (Emphasis in original.)  A review of the record, the 
joint motion said, revealed no document that comported with 
the notification requirements of Charles and that, 
accordingly, a remand was required.  

The joint motion indicates that a remand was also necessary 
because VA had not associated pertinent VA treatment records 
with the file, including VA treatment records for the period 
from March 1998 to January 2002, and that, accordingly, the 
Board decision in November 2002 contravened the provisions of 
38 U.S.C.A. § 5103A(c)(2) and the holding of the Court in 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  It appears that 
the attorney-representative in February 2004 submitted the 
absent VA records.  However, it would be helpful if the RO 
secured any other pertinent treatment records that are not 
already on file.  

The attorney-representative in February 2003 requested that 
VA attempt to obtain any medical report and accident reports 
of the claimed June 1955 accident at Fort Bragg, North 
Carolina, described in the veteran's statement of February 
18, 2001.  He also asked that VA attempt to secure a copy of 
any written job description for the veteran's military 
occupational specialty (MOS) of construction machine operator 
for the period from 1955 to 1962.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of
38 U.S.C.A. § 5103(a) with respect to any 
pending claim.  The VCAA notice should 
indicate which portion of the information 
and evidence, if any, necessary to 
substantiate the claim should be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
See Quartuccio v. Principi, supra.  The 
veteran should also be requested to 
furnish all evidence in his possession 
with respect to the claims now before the 
Board.  The RO should attempt to secure 
any other pertinent treatment records 
that are not already on file.  

2.  The RO should attempt to secure the 
veteran's service personnel records 
through official channels.  The service 
department should also be asked to 
furnish any medical report and accident 
reports of the claimed June 1955 accident 
at Fort Bragg, North Carolina, described 
in the veteran's statement of February 
18, 2001, which is on file.  Finally, the 
RO should request that the service 
department furnish, if available, a copy 
of any written job description for the 
veteran's MOS of construction machine 
operator for the period from 1955 to 
1962.  Any documents obtained should be 
associated with the claims file.  Any 
negative response should be documented.  

3.  Following any further indicated 
development, the RO should review the 
record, to include the evidence submitted 
to the Board by the attorney-
representative in February 2004, and 
adjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss, low back pain, inguinal hernias, 
and a left elbow disorder (claimed as a 
left arm condition) de novo, based on a 
review of all pertinent evidence of 
record.  If the benefits sought on appeal 
are not granted to the satisfaction of 
the veteran, a supplemental statement of 
the case should be issued and the veteran 
and his attorney-representative provided 
with an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or



other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



